Per Curiam.

Appellants assert that the court of appeals erred in denying the writs. Based on the following, we find that appellants’ claims are meritless and affirm the judgment of the court of appeals.
*171Prohibition; Primary Jurisdiction; Exclusive Jurisdiction
Appellants first claim that they are entitled to a writ of prohibition to prevent Judge Walker from proceeding in the underlying action. Although it is evident that Judge Walker and the common pleas court have basic statutory jurisdiction over the claims in Sibbring and DASCO’s civil action pursuant to R.C. 2305.01 and 1331.08, appellants nevertheless contend that the doctrine of primary jurisdiction patently and unambiguously divested Judge Walker of that basic jurisdiction. State ex rel. Jackson v. Miller (1998), 83 Ohio St.3d 541, 542, 700 N.E.2d 1273, 1275 (“If * * * an inferior court patently and unambiguously lacks jurisdiction over the cause, prohibition will lie to prevent the future unauthorized exercise of jurisdiction and to correct the results of previous jurisdictionally unauthorized actions.”).
The doctrine of primary jurisdiction applies where a claim is originally cognizable in a court and enforcement of the claim requires the resolution of issues that have been placed within the special expertise of an administrative body. United States v. Western Pacific RR. Co. (1956), 352 U.S. 59, 63-64, 77 S.Ct. 161, 165, 1 L.Ed.2d 126, 132; United States v. Hawn (C.A.6, 1997), 124 F.3d 745, 749. Under this doctrine, the judicial process is suspended pending referral of the issues to the administrative body for its views. Id.
Contrary to appellants’ contentions, the doctrine of primary jurisdiction does not divest a court of subject-matter jurisdiction. Reiter v. Cooper (1993), 507 U.S. 258, 268-269, 113 S.Ct. 1213, 1220, 122 L.Ed.2d 604, 617-618. In Reiter, 507 U.S. at 268, 113 S.Ct. at 1220, 122 L.Ed.2d at 617, the United States Supreme Court rejected a claim that the doctrine of primary jurisdiction required dismissal of a court action where petitioners did not initially present their unreasonable-tariff-rate claims to the Interstate Commerce Commission because potential referral of issues to an administrative agency did not deprive the court of jurisdiction. Appellants similarly claimed here that the doctrine of primary jurisdiction required dismissal of the underlying action for lack of subject-matter jurisdiction.
Therefore, because it is not a jurisdictional defect, appellants’ claim that primary jurisdiction patently and unambiguously divested Judge Walker of jurisdiction is meritless. In other words, potential referral of an issue to an administrative agency under the primary jurisdiction doctrine where an action is filed does not deprive the court of jurisdiction over the matter so as to require dismissal of the case. Id.
In addition, the General Assembly has not conferred exclusive jurisdiction over Sibbring and DASCO’s claims of tortious interference with a contract, violation of the Valentine Act, and breach of the duties of good faith and fair dealing in an administrative agency. When the General Assembly intends to vest exclusive *172jurisdiction in a court or agency, it provides it by appropriate statutory language. Cf. State ex rel. Taft-O’Connor ’98 v. Franklin Cty. Court of Common Pleas (1998), 83 Ohio St.3d 487, 488, 700 N.E.2d 1232, 1233 (Ohio Elections Commission has exclusive jurisdiction pursuant to R.C. 3517.151[A] over claims of fraudulent and false statements in campaign advertising); State ex rel. Ohio Edison Co. v. Parrott (1995), 73 Ohio St.3d 705, 708-709, 654 N.E.2d 106, 109 (Supreme Coürt has exclusive jurisdiction under R.C. 4903.12 and 4906.12 to enjoin construction of a board-approved transmission line); State ex rel. Sanquily v. Lucas Cty. Court of Common Pleas (1991), 60 Ohio St.3d 78, 80, 573 N.E.2d 606, 609 (Court of Claims has exclusive, initial jurisdiction under R.C. 2743.02[F] to determine whether public employee is immune from suit). As the court of appeals concluded, nothing in R.C. Title 39 patently and unambiguously confers exclusive jurisdiction of the claims in the underlying action on the Department of Insurance.
The United States Court of Appeals for the Sixth Circuit similarly noted in an appeal involving a federal class action against Bank One, Columbus, N.A., and TIG concerning their CPI program that “ ‘[t]he fact that the unlawful practices alleged in the instant case involve a scheme for passing on the cost of insurance premiums does not convert this case into one limited to the insurance industry.’ ” Kenty v. Bank One, Columbus, N.A. (C.A.6, 1996), 92 F.3d 384, 393, quoting Bermudez v. First of America Bank Champion, N. A. (N.D.Ill.1994), 860 F.Supp. 580, 591. We have also permitted a comparable claim against TIG for tortious interference with a contractual relationship to proceed in common pleas court. Kenty v. Transamerica Premium Ins. Co. (1995), 72 Ohio St.3d 415, 650 N.E.2d 863.
None of the cases cited by appellants requires a contrary result. Significantly, most of the authorities relied on by appellants were resolved by appeal rather than by extraordinary writ. See, e.g., Salvation Army v. Blue Cross & Blue Shield of N. Ohio (1993), 92 Ohio App.3d 571, 636 N.E.2d 399; Elwert v. Pilot Life Ins. Co. (1991), 77 Ohio App.3d 529, 602 N.E.2d 1219; Strack v. Westfield Cos. (1986), 33 Ohio App.3d 336, 515 N.E.2d 1005; Allen v. Golden Rule Ins. Co. (Aug. 15, 1990), Montgomery App. No. 12109, unreported, 1990 WL 119288; Orra v. Ohio Fair Plan Underwriting Assn. (Mar. 31, 1988), Lucas App. No. L-87-233, unreported, 1988 WL 36380; Kimpel v. Dairy Farm Leasing Co., Inc. (Jan. 9, 1987), Williams App. No. WMS-86-8, unreported, 1987 WL 5310. Further, Salvation Army based its main holding on the failure to exhaust administrative remedies, which is a nonjurisdictional defect. Jones v. Chagrin Falls (1997), 77 Ohio St.3d 456, 674 N.E.2d 1388, syllabus. The court of appeals in Elwert expressly permitted a trial court to proceed on a former insurance agent’s claim for tortious interference with a business relationship against a life insurance company. And the insurance claims found not to be cognizable in courts in *173Elwert, Strack, Allen, Orra, and Kimpel were based on specific, alleged violations of R.C. Title 39. In contrast, Sibbring and DASCO’s claims do not expressly assert a right to recovery based on any alleged insurance law violations.
Appellants’ reliance on State ex rel. Blue Cross & Blue Shield Mut. of N. Ohio v. Carroll (1985), 21 Ohio App.3d 263, 21 OBR 307, 487 N.E.2d 576, is also misplaced. In Blue Cross, the court of appeals granted a writ of prohibition to prevent a trial court judge from enforcing a preliminary injunction on restraining an insurance company’s allegedly misleading or deceptive advertising. The claims in Blue Cross were completely remediable by the Department of Insurance and its Superintendent. R.C. 3901.21 and 3923.16. Here, however, it is not patent and unambiguous that Sibbring and DASCO’s claims would likewise be completely remediable by administrative proceedings under R.C. Title 39.
Therefore, Judge Walker does not patently and unambiguously lack jurisdiction over Sibbring and DASCO’s claims, and appellants have an adequate remedy by appeal in the underlying action to raise their contentions. State ex rel. Red Head Brass, Inc. v. Holmes Cty. Court of Common Pleas (1997), 80 Ohio St.3d 149, 152, 684 N.E.2d 1234, 1236. Appellants are consequently not entitled to the requested writ of prohibition.
Mandamus and Prohibition; Venue
Finally, appellants are not entitled to a writ of mandamus to compel Judge Walker to transfer venue of the underlying action from Erie County to Franklin County. Nor are they entitled to a writ of prohibition to prevent Judge Walker from proceeding in the underlying action because of the claimed improper venue in Erie County. Extraordinary relief in mandamus or prohibition generally does not lie to challenge a decision on a motion to change venue because appeal following a final judgment provides an adequate legal remedy. State ex rel. Lyons v. Zaleski (1996), 75 Ohio St.3d 623, 625, 665 N.E.2d 212, 215. The cases relied on by appellants are inapposite because there is neither a prospect of simultaneous multiple actions nor a risk of appellants’ having to resort to an additional remedy besides mere retrial of a case following potential reversal on appeal. 75 Ohio St.3d at 625-626, 665 N.E.2d at 215, distinguishing State ex rel. Starner v. DeHoff (1985), 18 Ohio St.3d 163, 18 OBR 219, 480 N.E.2d 449, and State ex rel. Ohio State Racing Comm. v. Walton (1988), 37 Ohio St.3d 246, 525 N.E.2d 756.
Banc One specifies no facts establishing that appeal would not be a complete, beneficial, and speedy remedy, and TIG’s contentions that appeal from any subsequent adverse final judgment would be inadequate because it would be “too costly” are without merit. State ex rel. Dannaher v. Crawford (1997), 78 Ohio St.3d 391, 395, 678 N.E.2d 549, 553-554. The mere fact that postjudgment appeal may be expensive to pursue does not render appeal inadequate so as to *174satisfy extraordinary relief. Fraiberg v. Cuyahoga Cty. Court of Common Pleas, Domestic Relations Div. (1996), 76 Ohio St.3d 374, 379, 667 N.E.2d 1189, 1194.
Based on the foregoing, appellants did not establish entitlement to the requested extraordinary relief. Therefore, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.